internal_revenue_service number release date index number ------------------------- ------------------------------------------------------------ ------------------------------------- --------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc fip plr-151368-05 date date -------------------------------------------------------------- ---------------- taxpayer --------------------------------------------------- parent subsidiary company z state dear ------------------ ------ ---------------------------------------------------------------------- ---------------------------------------------------------- this is in response to the letter submitted by your authorized representative dated date requesting a ruling on whether certain regulated_investment_companies qualify for look-through treatment as described in sec_1_817-5 of the income_tax regulations taxpayer is a life_insurance_company under sec_816 of the internal_revenue_code facts organized under the laws of state taxpayer is a wholly-owned subsidiary of parent taxpayer joins in the filing of a consolidated federal_income_tax return with subsidiary which is a wholly owned subsidiary of taxpayer the investment manager of certain trusts trusts the trusts are organized as massachusetts business trusts and registered with the securities_and_exchange_commission sec under the investment_company act of act as open- end management investment companies company z a wholly owned subsidiary of parent and an affiliate of taxpayer is the subjects of this ruling_request are certain funds funds each fund is a series of one of the trusts and is treated as a separate corporation for federal_income_tax purposes pursuant to sec_851 each fund qualified as a regulated_investment_company under sec_851 in its most recent taxable_year and intends to qualify as such in all subsequent taxable years the shares of each fund are registered with the sec under the securities act of and the funds are registered under the act as open-end management investment companies additional funds may be added to the trusts or established under new trusts from time to time the funds serve as investment media for variable_contracts within the meaning of sec_817 the variable_contracts supported by the funds include contracts issued by taxpayer subsidiary and other unaffiliated life_insurance_companies the contracts include nonqualified variable_annuity contracts and nonqualified variable life_insurance contracts as well as variable_annuity contracts that are pension_plan_contracts within the meaning of sec_818 taxpayer represents that except as otherwise permitted by sec_1_817-5 all beneficial interests in each of the funds currently are held by one or more segregated_asset accounts of one or more insurance_companies and public access to each of the funds currently is available exclusively through the purchase of a variable_contract shares of the funds might be held by other regulated_investment_companies that qualify for look-through treatment under sec_1_817-5 as part of tiered fund structures commonly known as fund-of-funds and master-feeder structures in certain cases the other regulated_investment_companies involved in such tiered fund structures include those that are not affiliated with the funds taxpayer intends to allow trustees of qualified_pension or retirement plans that intend to be an arrangement within the meaning of sec_1_817-5 plans to acquire shares in the funds the other regulated_investment_companies mentioned above might allow beneficial_interest in themselves to be acquired by plans issue whether satisfaction of the requirements of sec_1_817-5 by each fund is prevented by reason of beneficial interests in the fund that are held by a pension or retirement_plan that is intended to be an arrangement within the meaning of sec_1 f iii revrul_94_62 1994_2_cb_164 holds that solely for purposes of sec_1 sec_817 and sec_1_817-5 provide that in certain cases diversification under sec_817 a segregated_asset_account upon which a variable_annuity or life law insurance_contract is based must be adequately diversified in order for the variable_contract to be treated as an annuity under sec_72 or as a life_insurance_contract under sec_7702 may be satisfied under a look-through_rule if a look-through_rule applies with respect to a beneficial_interest in a regulated_investment_company for example the diversification requirements are applied by taking into account the assets held by the regulated_investment_company one of the requirements for applying the look-through_rule under sec_1_817-5 is that all of the beneficial interests in a regulated_investment_company partnership or trust be held by one or more insurance_companies in determining whether this requirement is satisfied sec_1_817-5 provides that beneficial interests held by the trustee of a qualified_pension or retirement_plan are disregarded f iii the term qualified_pension or retirement_plan includes i a plan described in sec_401 that includes a_trust exempt from tax under sec_501 ii an annuity plan described in sec_403 iii an annuity_contract described in sec_403 including a custodial_account described in sec_403 iv an individual_retirement_account described in sec_408 v an individual_retirement_annuity described in sec_408 vi a governmental_plan within the meaning of sec_414 or an eligible_deferred_compensation_plan within the meaning of sec_457 vii a simplified_employee_pension of an employer that satisfies the requirements of sec_408 viii a plan described in sec_501 and ix any other trust plan account contract or annuity that the internal_revenue_service has determined in a letter_ruling to be within the scope of sec_1_817-5 variable_contract invests in a regulated_investment_company that holds shares in another regulated_investment_company except for the former regulated investment company’s investment in the later regulated_investment_company and except as permitted by sec_1_817-5 all the beneficial interests in the regulated_investment_companies are held by one or more segregated_asset accounts of one or more insurance_companies and public access to the funds is available exclusively through the purchase of a variable_contract the revenue_ruling holds that in determining whether the segregated_asset_account is adequately diversified under sec_817 and sec_1_817-5 the segregated_asset_account is treated as owning a pro_rata portion of each asset of the regulated_investment_companies in revrul_2005_7 2005_6_irb_464 a segregated_asset_account funding a based on the facts and representations made by taxpayer we hold that holding a satisfaction of the requirements of sec_1_817-5 of the regulations by each fund shall not be prevented by reason of beneficial interests in the fund that are held by a plan that is intended to be an arrangement within the meaning of sec_1_817-5 provided that each fund satisfies the following terms and conditions at the time each plan first applies to acquire a beneficial_interest in a fund its application or a writing associated therewith will identify a the name of the plan b the plan_sponsor if it is an employer-sponsored plan and c the plan_administrator if there is a plan_administrator other than the employer or the custodian or trustee if it is an ira or other non-employer sponsored plan the plan’s application will include a written representation signed by a representative of the plan_sponsor administrator custodian or trustee as applicable that the plan is described in at least one of the qualification categories listed in revrul_94_62 and that it is not aware of any provision of the plan document or any event in the operation of the plan that would result in the plan’s failure to satisfy the qualification requirements applicable to the plan’s qualification category the plan’s application to acquire beneficial interests will be accepted only if the fund has no knowledge of any facts inconsistent with the representations in paragraph sec_1 and above the plan’s representative will agree that in the event the plan loses or fails initially to attain qualified status the plan will i immediately notify the funds of such loss of or failure to attain qualified status and ii redeem the plan’s beneficial_interest in all funds within days of such notification the plan’s representative will further agree that if the plan does not redeem its interest in all funds within said days then the funds will be authorized to redeem the interests after the 90-day period in such a circumstance the funds are required to redeem the plan’s interest within days a plan’s agreement will not require notification of loss of or failure to attain qualified status in the event the plan has undertaken to correct a qualification defect under the service’s correction procedures including the employee_plans_compliance_resolution_system if relief is not obtained a plan must notify the funds within days of determining that its correction efforts have failed in such a circumstance the funds are required to redeem the plan’s interest within days the plan’s representative will agree that the plan’s beneficial_interest in a fund will be redeemed by the fund within days after the fund ascertains other than by notification by the plan as set forth in paragraph above that the plan has lost its qualified status in such a circumstance the fund is required to redeem the plan’s interest within days in solicitation year each fund will solicit representatives of the plans that held beneficial interests in the fund on the preceding december 31st to re-affirm their qualified status ie solicit new written representations equivalent to the initial representations described in paragraph each fund may solicit all substantially_all or a random sampling of the plans each fund may exclude from the solicitation plans excluded plans that first acquired beneficial interests in the fund in the calendar_year ending on that preceding december 31st each fund will repeat this verification process every three years thereafter each fund will maintain a list of non-responding plans and such list will be made available to the irs during any examination of fund a single solicitation on behalf of all funds in which the plan held a beneficial_interest on the preceding december 31st is permitted if by april 30th of the solicitation year set forth in paragraph the fund fails to receive re-affirmation of qualified status from plans that held in the aggregate at least of the total plan investments in that fund on the preceding december 31st at least if or fewer plans held interests in the fund then all non-responding plans as of that april 30th will be involuntarily redeemed within days after that april 30th excluded plans will be included in the numerator and denominator of the testing fraction used under this paragraph plans that have redeemed their interests in all funds on or before april 30th of the solicitation year and before responding to the solicitation will be excluded from the numerator and denominator of the testing fraction used under this paragraph this condition will be deemed satisfied if the test test if applicable is met at the time all non-responding plans have been redeemed test will be used if the number of plans remaining at the time all non-responding plans have been redeemed i sec_4 or fewer the solicitation condition in paragraph may be made more frequently than every three years eg annually alternate solicitation year if the test if applicable in paragraph is met by april 30th of the alternate solicitation year the fund will repeat this verification process every third year thereafter unless the fund uses an alternate solicitation year in the next years if the test if applicable in paragraph is not met by april 30th of the alternate solicitation year the fund does not have to redeem any non-responding plans in the alternate solicitation year each fund will maintain records identifying each investing plan or regulated_investment_company within the meaning of paragraph 11a including copies of the written representations made by each investor including those within the meaning of paragraph below these records will be available to the irs during any examination of the fund the fund will indicate to any plan purchaser that the fund’s records of such plans will be made available to the irs any written solicitation communication or representation required under these terms and conditions may be provided through any written medium acceptable to a fund that is permitted under applicable law or regulation eg electronic mail 11a each fund will not sell a beneficial_interest in such fund to another regulated_investment_company which intends to qualify for look-through treatment under sec_1 f such as insurance-dedicated mutual funds as part of tiered fund structures commonly known as master-feeder or fund-of-funds structures unless each fund obtains a representation from the other regulated_investment_company that either it will not sell any interest in said regulated_investment_company to a plan or it has obtained a letter_ruling from the service substantially identical to the terms and conditions of this letter_ruling if the fund ascertains that this representation is inaccurate ie the regulated_investment_company inaccurately represented that it will not sell any interest in said regulated_investment_company to a plan or the regulated_investment_company inaccurately represented that it has obtained a letter_ruling from the service substantially identical to the terms and conditions of this letter_ruling the fund is required to redeem the regulated investment company's interest within days the regulated_investment_company will agree that in the event the fund ascertains that the regulated investment company's representation is inaccurate the regulated investment company's beneficial_interest in the fund will be redeemed by the fund within days 11b in solicitation year each fund will solicit all representatives of the regulated_investment_companies that held beneficial interests in the fund on the preceding december 31st to re-affirm their representation required in paragraph 11a each fund may exclude from the solicitation regulated_investment_companies excluded regulated_investment_companies that first acquired beneficial interests in the fund in the calendar_year ending on that preceding december 31st each fund will repeat this verification process every three years thereafter each fund will maintain a list of non-responding regulated_investment_companies and such list will be made available to the irs during any examination of fund 11c if by april 30th of the solicitation year set forth in paragraph 11b the fund fails to receive re-affirmation of paragraph 11a representation from of the regulated_investment_companies that held an investment in that fund on the preceding december 31st then all non-responding regulated_investment_companies as of that april 30th will be involuntarily redeemed within days after that april 30th excluded regulated_investment_companies will be included in the numerator and denominator of the testing fraction used under this paragraph 11c regulated_investment_companies that have redeemed their interests in all funds on or before april 30th of the solicitation year and before responding to the solicitation will be excluded from the numerator and denominator of the testing fraction used under this paragraph 11c this condition will be deemed satisfied if the test is met at the time all non-responding regulated_investment_companies have been redeemed taxpayer and the funds will establish procedures designed to assure that all plan and regulated_investment_company applications and agreements are complete properly executed and retained if taxpayer fund plan or regulated_investment_company subsequently discovers that a plan’s or regulated investment company’s application and agreement including if appropriate its representation of qualified status with respect to investments in any fund or funds does not satisfy all of the terms and conditions required under paragraph a or has been lost or destroyed the requirements set forth in paragraph a will be deemed to have been satisfied if a plan or regulated_investment_company representative executes a new application and agreement including if appropriate a new representation of qualified status that satisfies such requirements with respect to its investments in that fund or funds within days after such discovery if such a plan or regulated_investment_company fails to provide such new documentation within that 90-day period the plan’s or regulated investment company’s investments in that fund or funds will be redeemed within days thereafter the relief under this paragraph will only be available for inadvertent errors that occur on an isolated basis b a fund must satisfy these terms and conditions with respect to any plan or regulated_investment_company currently holding a beneficial_interest in a fund the fund ha sec_90 days from the date of this ruling letter to comply c a plan’s application and agreement including its representation of qualified status to accept the terms and conditions set forth above with respect to its investments in a fund may be set forth in a single agreement that applies to the plan’s investments in more than one fund provided that each fund to which the agreement applies is identified in the agreement or an exhibit or attachment thereto in the event that a plan that has a beneficial_interest in a fund subsequently applies to acquire a beneficial_interest in one or more additional funds not included in any prior application and agreement each new fund must comply with the above terms and conditions thus for example a new representation of qualified status as well as the plan’s various agreements must by obtained if a plan representative executes such a new agreement during a solicitation year and on or before april 30th of that solicitation year that agreement will be treated under paragraph a7 above as a re-affirmation of the plan’s qualified status with respect to all funds in which the plan held beneficial interests on the preceding december 31st provided that each fund to which the agreement applies is identified in the agreement or an exhibit or attachment thereto the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely donald j drees jr senior technician reviewer branch office of associate chief_counsel financial institutions products
